Montgomery, Judge.
The plaintiff in error, as the administrator cum testamento annexo of Chauncey Bottsford, received from the agent of the Phoenix Mutual Life Insurance Company $5,000 00 on a policy in which the company at Hartford, Connecticut, contracted to pay, in the event of the death of said Chauncey, the insurance money to his “ heirs or assigns.” The testator left all his property to his children, (of whom he had two,) to the exclusion of his widow, the defendant in *654error. Upon receipt of the money, the administrator filed a bill for direction. The agent of the company paid the money over to him in preference to paying it to the “ heirs.” The Court decreed that he should pay over one-third to the widow in her own right, as one of the heirs, and the remaining two-thirds to her as guardian of her children, and that he should pay interest on the fund from the time he received it, as he received it as a mere volunteer and not as administrator. The evidence was that he had made no interest. We think the Court erred.
1. Whether the widow is entitled to a share of the fund depends upon whether she is an heir of her husband by the law of Connecticut, where the contract of insurance was made and the money was to be paid. As far as made apparent, it would seem the widow is not an heir under that law, and that the administrator is entitled to the fund as such. The company at least thought so, and they certainly should be familiar with the laws of their own State, and most especially with their own charter, which may have an important bearing on the subject. Again, does not the will assign the fund to the children ? Upon the whole view of the ease the administrator might well hesitate as to whom the money should be paid, and is fully justified, under the circumstances, in filing his bill for direction.
2. In the mean time it would be inequitable to hold him liable for interest where he has made none.
Judgment reversed.